                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


ERICK TAYLOR                                                      CIVIL ACTION

VERSUS                                                                   No. 20-3180

JESSIE LEBLANC, ET AL.                                                   SECTION I

                                     ORDER

      Before the Court is plaintiff Erick Taylor’s motion 1 for leave to amend his

complaint a third time. Defendant Jessie LeBlanc opposes the motion. 2

      Taylor seeks leave to amend his complaint under Federal Rule of Civil

Procedure 15(a)(2), which dictates that leave to amend shall be freely given when

justice so requires. Taylor acknowledges that this is his third motion for leave to

amend but argues that LeBlanc will not be prejudiced and that the new allegations

are important to his claim. 3

      LeBlanc argues that the motion should be denied “on the bases of undue delay,

repeated failure to cure deficiencies, and futility.” 4 The Court rejects LeBlanc’s

arguments about undue delay and futility, and concludes that Taylor’s repeated

amendments, while frustrating, do not merit denial of the instant motion.




1 R. Doc. No. 68.
2 R. Doc. No. 70.
3 See R. Doc. No. 68-4, at 3–6.
4 R. Doc. No. 70, at 1.
      First, LeBlanc argues that allowing amendment would unduly delay resolution

of this matter and prejudice her because discovery has not commenced, raising the

possibility that trial might need to be continued. 5

      That argument begs a question: Why has discovery not commenced? The

answer is simple—and has little to do with Taylor’s amendments. Discovery has not

commenced because LeBlanc filed a motion to stay discovery in this case, which the

Court granted in relevant part. 6 Suffice it to say, then, that the Court finds LeBlanc’s

argument on this point unconvincing.

      LeBlanc’s futility argument suffers from a similar defect. She argues that the

proposed amendment should be denied because the new allegations “are not relevant

to determining whether [Taylor] has stated a claim.” 7 Perhaps. But LeBlanc just

filed a reply 8 to Taylor’s opposition to the pending motion to dismiss arguing

exclusively that the Court should ignore the very allegations at issue because they

were raised in an opposition memorandum, not a complaint. Why do that if the

allegations are irrelevant?

      Justice requires that the Court grant this motion. But LeBlanc is correct that

Taylor’s “serial requests for leave to amend . . . must end.” 9 Taylor has had numerous



5 Id. at 2–3.
6 R. Doc. No. 30 (motion); R. Doc. No. 31 (order granting motion in relevant part).
That order remains in effect because the parties have not sought relief. And the Court
will look skeptically upon a motion to continue trial or other deadlines in this matter
premised upon a failure to complete discovery where the parties explicitly requested
a stay.
7 R. Doc. No. 70, at 4.
8 R. Doc. No. 63.
9 R. Doc. No. 70, at 4.
opportunities to fine-tune his claims; the Court will not look favorably on further

motions for leave to amend.

      Accordingly,

      IT IS ORDERED that the motion for leave to file an amended complaint is

GRANTED.

      IT IS FURTHER ORDERED that LeBlanc’s pending motion to dismiss is

DISMISSED WITHOUT PREJUDICE. LeBlanc shall file her motion to dismiss

the new complaint, if any, no later than JULY 22, 2021. And Taylor shall file his

opposition to that motion no later than JULY 29, 2021.



      New Orleans, Louisiana, July 15, 2021.



                                      _______________________________________
                                               LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE
